Citation Nr: 9901796	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the veterans bilateral hearing loss evaluation at zero 
percent disabling.

The Board recognizes that the veteran has reported increased 
symptoms of severity with respect to his service-connected 
tinnitus, and he has stated that he has not received 
competent treatment.  In a letter dated in January 1998, the 
veteran noted that his severe tinnitus continues to cause him 
a lot of pain and hinder his ability to sleep.  However, the 
veteran did not file a notice of disagreement (NOD) as to the 
issue of an increased rating for his service-connected 
tinnitus.  The Board points out that under Suttman v. Brown, 
5 Vet. App. 127, 132 (1993), where upon a review of all 
documents submitted by the veteran prior to the Boards 
decision, it reasonably appears that the veteran is seeking a 
particular benefit, the Board may not ignore this possible 
claim.  Id.  In those circumstances, such as in the present 
case before the Board, where the claim has not been 
previously raised on appeal, and has never been placed in 
appellate status by the filing of a timely NOD, the Board 
must refer this claim to the RO for an initial adjudication.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  Thus, in this 
veterans case, the Board refers to the RO the issue of 
whether the veteran is seeking an increased evaluation for 
his service-connected tinnitus.  


FINDING OF FACT

The veteran has level I hearing bilaterally.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R., Part 4, §§ 4.1, 4.7, 
4.85, 4.87, Tables VI, VII, Diagnostic Code (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Although the regulations require a review 
of past medical history of a service-connected disability, 
they do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1. 

Schedular criteria referable to hearing loss provide that 
hearing loss will be evaluated based on organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests in tandem with average puretone 
threshold levels obtained from audiometric tests.  38 C.F.R. 
§ 4.85, 4.87, Table VI.  To evaluate the degree of disability 
resulting from defective hearing the rating schedule 
establishes eleven auditory acuity levels from I (essentially 
normal acuity level) to XI (total deafness), based on average 
puretone threshold levels and results of speech recognition 
tests.  38 C.F.R. § 4.85, Table VI.  

In cases where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria established for that rating.  38 C.F.R. § 4.7.  The 
assignment of disability ratings in hearing cases is a 
mechanical application of the rating criteria.  The United 
States Court of Veterans Appeals (Court) held that the 
assignment of a disability rating for hearing loss is derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned upon completion of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veterans assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Further, VA law provides that upon consideration of all 
material and evidence of record, there is an approximate 
balance of positive and negative evidence as to the merits of 
the determinative issue, benefit of the doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b) (West 1991).  VA law 
also states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (1997).  


II. Background

In an August 1980 rating decision, the RO granted entitlement 
to service connection for bilateral hearing loss and assigned 
a noncompensable evaluation effective from April 1980.  In 
that determination, the RO considered the veterans July 1980 
VA audiology results and those service medical records 
available at that time.  Henceforth, the veterans hearing 
loss has remained noncompensable.


Subsequently, VA examination in March 1994 revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
20
30
LEFT
25
25
20
20
30

A pure tone average of 25 in the right ear and 28 in the left 
ear was noted.  

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
In a summary of the results, the examiner noted that the 
veteran showed bilateral mild sensorineural hearing loss, and 
that speech discrimination was excellent for both ears.

The record reveals intermittent complaints of continued 
hearing loss, and a VA examination conducted in December 1996 
noted the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
X
30
LEFT
10
10
5
15
20

Upon repeat examination contemporaneously with the above 
evaluation, the examiner noted right ear results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15

The evaluator stated that the veteran generally showed no 
hearing loss as evidenced in the above results.  Word 
recognition was reported at 100%. 


VA examination dated in February 1998 indicated the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
10
10
15
20
20

Speech recognition scores were reported as 96% in the right 
ear and 98% in the left ear.  The examiner rendered a 
diagnosis of normal bilateral hearing loss.

III.	Analysis

The issue for resolution in this veterans case is whether he 
is entitled to a compensable evaluation for his service-
connected bilateral hearing loss.  The Board notes that in 
the present case, recent VA audiology data from a February 
1998 examination show bilateral hearing loss consistent with 
Level I hearing.  38 C.F.R. § 4.87, Table VI.  Hearing loss 
is noncompensable where the puretone threshold average in the 
right ear is 23 decibels with 96 percent speech recognition, 
and in the left ear, the puretone threshold is 16 decibels 
with speech recognition of 98 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

In view of the level I hearing demonstrated bilaterally, the 
clinical data and evidence in this case do not support a 
finding that the veterans hearing loss merits a compensable 
evaluation.  As stated above, in order to warrant a 
compensable rating, the veterans hearing loss would have to 
reach a higher level of impairment.  Accordingly, a 
noncompensable evaluation is appropriate.  38 U.S.C.A. 
§ 1155, 5107(b); 38 C.F.R. § 4.1, 4.85, Diagnostic Code 6100, 
Table IV.

The Board notes that from the evidence provided by the 
veteran in support of an increased evaluation for bilateral 
hearing loss and in consideration of the applicable law and 
regulations, there is not an approximate balance of negative 
and positive evidence as to the merits of the claim; thus, 
section 5107(b) does not apply in this case.  38 U.S.C.A. 
§ 5107(b); see also Schafrath at 589.  Results from 
examinations conducted in 1996 and 1998 were consistent with 
normal nonpathological hearing.  Thus, the veteran did not 
offer evidence during any relevant examination as evidence of 
his increased hearing loss.  In fact, upon VA examination 
dated in February 1998, the examiner stated that the veteran 
did not need medical intervention with respect to recent 
findings that the veteran had bilateral hearing within normal 
limits.  In this regard, the Board notes that the evidence 
does not show that the veterans disability more nearly 
approximates the criteria required for a compensable rating, 
and as such, the veterans claim must be denied.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
